 
 
I 
108th CONGRESS
2d Session
H. R. 3990 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Mr. Peterson of Minnesota (for himself, Mr. Sherwood, Mr. Obey, Mr. Sensenbrenner, Mr. Kind, Mr. Peterson of Pennsylvania, Mr. Oberstar, Mr. Green of Wisconsin, Ms. Baldwin, and Mr. Ryan of Wisconsin) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to extend contracts for national dairy market loss payments through fiscal year 2007. 
 
 
1.Extension of contracts for national dairy market loss paymentsSection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended in subsections (f) and (g)(1) by striking September 30, 2005 and inserting September 30, 2007.  
 
